Citation Nr: 0732339	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  02-17 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for post-operative herniated nucleus pulposus at L4-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a 20 percent rating for his 
low back disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

In a September 2002 rating decision, the RO assigned the 
veteran a 40 percent rating for his low back disability, 
effective from October 17, 2001.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  

This appeal was initially presented to the Board in September 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The Board also notes the veteran has changed his accredited 
representative from the Texas Veterans Commission to Disabled 
American Veterans, effective October 2006.  This change is 
duly noted on the front page of this decision.  


FINDING OF FACT

The veteran's post-operative herniated nucleus pulposus at 
L4-5 results in such manifestations as limitation of motion 
with moderate to severe pain on motion, some loss of 
sensation, and radiation of pain into his lower extremities.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for post-operative herniated nucleus pulposus at L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4,71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2001 letter, 
as well as subsequent communications, informed the claimant 
that additional information or evidence was needed to support 
the claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination on 
several occasions, most recently in October 2006.  38 C.F.R. 
§ 3.159(c)(4) (2007).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected low back 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The most recent VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Finally, the veteran was 
also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The veteran seeks a disability rating in excess of 40 percent 
for his service-connected post-operative herniated nucleus 
pulposus at L4-5.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available for 
limitation of motion of the affected joint, DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes first that this appeal arises from a claim 
filed October 17, 2001.  During the course of this appeal, 
the criteria for the evaluation of spinal disabilities have 
twice been modified, effective September 23, 2002 and 
September 26, 2003.  When a law or regulation changes while 
an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  The modifications to the rating criteria will be 
discussed below.  

Within the September 2002 Statement of the Case and 
subsequent Supplemental Statements of the Case, the appellant 
was afforded notice of the revised criteria.  Additionally, 
his pending appeal was reconsidered thereafter in light of 
the revised criteria.  Therefore, no prejudice to the 
appellant exists in the Board's adjudication of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

The revision to the diagnostic criteria for spinal 
disabilities amended the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
degenerative arthritis of the spine under Diagnostic Code 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent rating was assigned for slight 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under 
Diagnostic Codes 5292.  

Subsequent to the regulatory changes, degenerative disc 
disease and other disabilities of the spine may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

Prior to the regulatory revisions, Diagnostic Code 5293 (the 
previous designation for intervertebral disc syndrome) 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2007).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran has been afforded multiple VA orthopedic and 
neurological examinations to evaluate his low back 
disability.  VA examination was afforded him in December 
2001, January 2003, November 2004, March 2006, and October 
2006.  The veteran has also been afforded frequent VA medical 
treatment at his local VA Medical Center.  In October 2005, 
he was afforded spinal fusion of the lumbosacral spine at a 
VA medical center.  Records of such treatment have been 
obtained and reviewed by the RO and the Board.  

The Board must first consider whether an increased rating is 
warranted under the rating criteria in effect prior to 
September 23, 2002.  As already noted above, under the prior 
version of Diagnostic Code 5293, a 60 percent rating is 
warranted for intervertebral disc syndrome with pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Disability ratings in excess of 40 
percent were also available under the diagnostic criteria for 
ankylosis, Diagnostic Codes 5286-5289, and vertebra fracture, 
Diagnostic Code 5285.  

The evidence of record does not demonstrate pronounced 
impairment due to intervertebral disc syndrome.  On all 
examinations of record during the pendency of this appeal, 
the veteran has had no more than mild to moderate 
symptomatology.  He has had minimal loss of sensation and/or 
muscle strength in the lower extremities, and deep tendon 
reflexes have been 1+ or better.  He is able to walk unaided, 
and has had at least some range of motion on all planes of 
motion of the lumbosacral spine, albeit with reported pain.  
Additionally, the veteran has denied any loss of bowel or 
bladder control due to his neuropathy of the spine.  An 
August 2002 MRI study indicated only mild generalized spinal 
stenosis of the lumbosacral spine, with mild nerve root 
clumping at L3-4.  A July 2005 MRI again confirmed spinal 
stenosis with claudication symptoms.  Mild degenerative disc 
disease was also observed.  Overall, the preponderance of the 
evidence is against the award of a 60 percent rating under 
the previous criteria for intervertebral disc syndrome.  
Additionally, the record also does not contain evidence, nor 
does the veteran allege, that he has suffered either 
ankylosis or vertebral fracture.  Accordingly, higher ratings 
under Diagnostic Codes 5285 through 5289 are not applicable.  

Under the revisions to 38 C.F.R. § 4.71a, effective September 
23, 2002, preoperative or postoperative intervertebral disc 
syndrome is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number, 5243, and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The above-mentioned instruction was modified to state 
that intervertebral disc syndrome (pre-operatively or post-
operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  However, these revisions were 
intended to be clarifying and non-substantive in nature.  See 
Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 
56,509, 56,510 (Sept. 4, 2002) (indicating that the then-
proposed amendment "would make editorial changes", but 
would not "represent any substantive change to the recently 
adopted evaluation criteria for intervertebral disc 
syndrome").  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria have already been noted above.  

The evidence does not show, and the veteran has not 
established, that his back condition has resulted in bedrest 
prescribed by a physician.  While the veteran has 
consistently stated that his service-connected low back 
disability results in frequent episodes of debilitating low 
back pain, there is no corresponding medical record 
demonstrating that he was ordered bedrest by a physician 
equaling 6 weeks or more over a 12 month period.  As such, 
there is no indication of incapacitating episodes of such 
duration on record, and a higher rating under the revised 
Diagnostic Code 5293/5243 is not warranted.  In so stating, 
the Board notes that while the veteran underwent a period of 
extended convalescence following his October 2005 spinal 
fusion surgery, he was also afforded a temporary total rating 
under 38 C.F.R. § 4.30 for that period, ending May 1, 2006.  

The Board must next consider whether an increased rating 
would result based on the combination of separate evaluations 
under 38 C.F.R. § 4.25 for chronic orthopedic and 
neurological manifestations.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.  

As previously noted, various VA medical findings revealed 
positive straight leg raising tests only on the extremes of 
motion bilaterally and accompanied by minimal loss of 
sensation in the lower extremities.  Minimal muscle spasms on 
motion of the low back were also noted on several occasions.  
Throughout the period in question, the veteran has had 
consistent complaints of low back pain radiating to the lower 
extremities.  However, his strength and reflexes have been 
grossly normal according to the evidence of record.  

The Board finds that the medical evidence detailed above 
warrants a finding of no more than mild neurological 
manifestations secondary to the veteran's low back injury.  
The evidence does not support a finding of moderate 
neurologic deficit.  The medical record does not reflect a 
noticeable loss of muscle strength or tone during the time 
period in question, as would warrant a finding of moderate 
impairment.  Additionally, the findings of grossly normal 
strength, sensation, and reflexes of the lower extremities 
suggest against more than mild neurological impairment.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms of the lower extremities.  In this manner, the Board 
satisfies its obligation to resolve all reasonable doubt in 
favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In the present case, a 10 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  All remaining potentially relevant 
Code sections provide only noncompensable evaluations. Thus, 
the veteran is potentially entitled to a 10 percent rating 
under Diagnostic Code 8520, 8521, 8524, or 8526 for the 
neurologic manifestations of the disability at issue.  

Considering next the orthopedic impairment resulting from the 
veteran's low back disability, the Board notes that prior to 
his October 2005 spinal fusion, the veteran had no worse than 
70 degrees of forward flexion, 15 degrees extension, lateral 
flexion to 25 degrees bilaterally, and lateral rotation to 35 
degrees to the left and 15 degrees to the right.  Such 
findings demonstrate no more than moderate limitation of 
motion, warranting a 20 percent rating under Diagnostic Code 
5292, the former Code for limitation of motion.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and a 10 percent 
evaluation under various Diagnostic Codes for his neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities, if any.  In the present case, the veteran was 
not service-connected for any other disabilities at the time 
he filed his increased rating, but was in fact subsequently 
awarded service connection, with separate 10 percent ratings, 
for lumbar radiculopathy of the right and left lower 
extremities, effective from July 26, 2003.  

Application of the Combined Ratings Table at 38 C.F.R. § 4.25 
to the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability) 
results in an evaluation of 28 percent, rounded up to 30 
percent.  38 C.F.R. § 4.25 (2006).  This combined rating does 
not exceed the combined 40 percent evaluation rating 
currently in effect for this period.  As the assignment of 
separate evaluations for the orthopedic and neurologic 
aspects of his low back disability is not advantageous to the 
veteran, such separate 20 and 10 percent ratings are not 
warranted pursuant to the revised version of Diagnostic Code 
5293 in effect from September 23, 2002, through September 25, 
2003.  As discussed above, as the veteran was assigned 
separate 10 percent ratings for lumbar neuropathy of the 
lower extremities effective from July 26, 2003, consideration 
of a possible combined rating after that date is mooted.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  These 
criteria have already been noted above.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As also 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the veteran enters the rating period with a 40 
percent rating for his orthopedic residuals of a low back 
injury.  In order to qualify for the next-higher 50 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.  Here, the 
veteran has had at least some range of motion of the 
thoracolumbar spine at all times of record, and no examiner 
has suggested he has the functional equivalent of unfavorable 
ankylosis.  As such, a 50 percent rating for orthopedic 
impairment manifested by unfavorable ankylosis is not 
warranted.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  As already discussed, the 
veteran has been awarded separate 10 percent ratings for 
lumbar radiculopathy of the right and left lower extremities, 
effective from July 26, 2003.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards, at least 
prior to July 10, 2006, the effective date of a subsequent 
award of a total disability rating based on individual 
unemployability due to service-connected disability.  Prior 
to that time, the veteran's lumbosacral spine disability 
required only a single extended period of hospitalization 
since the initiation of this appeal, and was not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability was 
unusual, or caused marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
post-operative herniated nucleus pulposus at L4-5.  As a 
preponderance of the evidence is against the awards of 
increased ratings, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for post-operative herniated nucleus pulposus at L4-5 is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


